Exhibit 10.3

ROCKWELL AUTOMATION, INC.

2008 LONG-TERM INCENTIVES PLAN

PERFORMANCE SHARE AGREEMENT

(December 1, 2011)

To:

In accordance with Section 4(f) of the 2008 Long-Term Incentives Plan (the
“Plan”) of Rockwell Automation, Inc. (“Rockwell Automation”),             
Performance Shares (as defined in the Plan) have been granted to you today upon
the terms and conditions of this Performance Share Agreement (this “Agreement”),
subject in all respects to the provisions of the Plan, as it may be amended.
Capitalized terms used in this Agreement and not otherwise defined herein shall
have the respective meanings ascribed to them in the Plan.

1. Terms of Performance Shares.

(a) Subject to the provisions of this Section 1, you shall be eligible to
receive shares of Stock or cash as determined in accordance with Section 1(f) of
this Agreement in respect of the Performance Shares subject to this Agreement
(the “Performance Share Payout”) if you shall continue as an Employee from the
date hereof until December 1, 2014 (the “Performance Share Period”). Except as
otherwise provided in Section 1(c) of this Agreement, payment of such shares of
Stock or cash shall be paid in the calendar year in which the Performance Share
Period ends.

(b) If (i) you shall die or suffer a disability (as determined by Rockwell
Automation in its sole discretion) that shall continue for a continuous period
of at least six months during the period of your continuous service as an
Employee and prior to the end of the Performance Share Period; or (ii) your
employment by Rockwell Automation terminates on or after the first anniversary
of the date hereof and prior to the end of the Performance Share Period by
reason of your retirement (defined as termination of employment with Rockwell
Automation after attaining age 65 and five (5) years of service or age 55 and
ten (10) years of service, except as otherwise determined by the Committee or
the Chief Executive Officer of Rockwell Automation); then you shall be eligible
to receive at the time such Performance Shares would otherwise be payable
pursuant to Section 1(a) of this Agreement a prorated portion of the Performance
Share Payout in accordance with Section 1(f) of this Agreement equal to such
Performance Share Payout, multiplied by the percentage of days in the
Performance Share Period during which you were an Employee.

(c) To the extent permitted by Section 409A and except as is necessary to
satisfy the requirements of Section 409A, the following provisions shall apply
in the event of a Change of Control during the Performance Share Period:

(i) If during the period of your continuous service as an Employee and prior to
the end of the Performance Share Period (A) a Change of Control occurs that



--------------------------------------------------------------------------------

qualifies as a “409A Change of Control Event” (as defined below), (B) all
Performance Shares that are outstanding are either assumed or substituted with
comparable awards with the same payment triggers by the successor corporation in
such Change of Control or its parent corporation, and (C) within two years of
such Change of Control your employment is terminated (1) by reason of death or
disability, (2) by you for a Change of Control Good Reason, or (3) by Rockwell
Automation other than for Cause, all performance goals applicable to the
Performance Shares (and to any substituted awards) will be deemed achieved at
levels in accordance with Section 1(f) of this Agreement and all other terms and
conditions met; and you shall be entitled to receive promptly and in any event
within ninety days following your Separation from Service the Performance Share
Payout in accordance with Section 1(f) of this Agreement. For purposes of this
Agreement, a “409A Change of Control Event” means a “Change of Control Event” as
defined in Treasury Regulation Section 1.409A-3(i)(5)(i) and set forth in
Treasury Regulation Section 1.409A-3(i)(5)(v)-(vii), applying the default rules
and percentages set forth in such Treasury Regulation.

(ii) If during the period of your continuous service as an Employee and prior to
the end of the Performance Share Period (A) a Change of Control occurs that
qualifies as a “409A Change of Control Event” (as defined above) and (B) all
Performance Shares that are outstanding are not either assumed or substituted
with comparable awards with the same payment triggers by the successor
corporation in such Change of Control or its parent corporation, all performance
goals applicable to the Performance Shares (and to any substituted awards) will
be deemed achieved at levels in accordance with Section 1(f) of this Agreement
and all other terms and conditions met; and you shall be entitled to receive
promptly and in any event within ninety days following such Change in Control
the Performance Share Payout in accordance with Section 1(e) of this Agreement.

(d) If you cease to be an Employee prior to satisfaction of any of the
conditions set forth in Section 1(a), 1(b) or 1(c) of this Agreement, you shall
not be entitled to receive any Performance Share Payout in respect of the
Performance Shares subject to this Agreement and shall have no further rights
with respect to the Performance Shares subject to this Agreement.

(e) For purposes of this Section 1, other than Section 1(c), if you receive
severance payments in connection with your separation from Rockwell Automation,
you will be treated as not having terminated your employment with Rockwell
Automation until the last date on which you are entitled to receive severance
payments from Rockwell Automation, at which time your employment by Rockwell
Automation will be deemed terminated. In no event shall this Section 1(e)
accelerate, extend or otherwise change the payment date in respect of the
performance shares pursuant to this Section 1.

(f) Subject to the provisions of this Section 1 (including, if Section 1(b) of
this Agreement is applicable, the proration requirements thereof), promptly
following the end of the Performance Share Period (or promptly following a 409A
Change in Control Event or Separation from Service, as the case may be, in the
event Section 1(c) of this Agreement is applicable), and in any event within the
time periods set forth in Sections 1(a), 1(b), and 1(c) of this Agreement, the
number of shares of Stock (or the amount of cash) payable to you in respect of
the Performance Shares subject to this Agreement shall be determined by

 

2



--------------------------------------------------------------------------------

multiplying (i) the number of Performance Shares subject to this Agreement by
(ii) the applicable percentage determined by the Committee in accordance with
Attachment 1 hereto based on the total shareowner return of Rockwell Automation
Common Stock, assuming reinvestment of all dividends, for the period from
October 1, 2011 to September 30, 2014; provided, however, that if Section 1(c)
of this Agreement is applicable, the percentage under this Section 1(f)(ii)
shall be deemed to be 100%. In determining such total shareowner return, the
price of the Stock on each of the first and last dates of such three-year period
will be determined by using the average of the daily closing prices per share of
the Stock as reported on the New York Stock Exchange Composite Transactions
Reporting System for the 20 trading days immediately preceding such date. Any
payout in respect of Performance Shares subject to this Agreement may be in
Stock, in cash or partly in Stock and partly in cash, as the Committee may
determine. Any cash amounts payable pursuant to this Section 1(f) will be
calculated based upon the Fair Market Value of the Stock on the trading day
immediately preceding the payout date (or such other date as the Committee shall
determine in its sole discretion).

2. Delivery of Shares or Cash.

As promptly as practicable after (i) shares of Stock or cash have been
determined by the Committee to be payable in accordance with Section 1 of this
Agreement in respect of the Performance Shares subject to this Agreement and
(ii) Rockwell Automation has been reimbursed for all required withholding taxes
in respect of the Stock and/or cash payable in respect of such Performance
Shares, and in accordance with the time periods set forth in Section 1 of this
Agreement, Rockwell Automation shall deliver to you (or in the event of your
death, to your estate or any person who acquires your interest in such
Performance Shares by bequest or inheritance) shares of Stock, cash or a
combination thereof, as shall be determined by the Committee, in respect of such
Performance Shares.

3. Forfeiture of Performance Shares.

Notwithstanding any other provision of this Agreement, if at any time it shall
become impossible for you to receive any Performance Share Payout in respect of
the Performance Shares subject to this Agreement, all such Performance Shares
shall be forfeited, and you shall have no further rights of any kind or nature
with respect thereto.

4. Adjustments.

If there shall be any change in or affecting shares of Stock on account of any
stock dividend or split, merger or consolidation, reorganization (whether or not
Rockwell Automation is a surviving corporation), recapitalization,
reorganization, combination or exchange of shares or other similar corporate
changes or an extraordinary dividend in cash, securities or other property,
there shall be made or taken such amendments to this Agreement or the
Performance Shares subject to this Agreement as the Board of Directors may deem
appropriate under the circumstances.

 

3



--------------------------------------------------------------------------------

5. Transferability.

This grant is not transferable by you otherwise than by will or by the laws of
descent and distribution, and the Stock and/or cash payable in respect of the
Performance Shares subject to this Agreement shall be deliverable, during your
lifetime, only to you.

6. Withholding.

Rockwell Automation shall have the right, in connection with the delivery of any
shares of Stock or cash in respect of the Performance Shares subject to this
Agreement, (i) to deduct from any payment otherwise due by Rockwell Automation
to you or any other person receiving delivery of such shares or cash an amount
equal to any taxes required to be withheld by law with respect to such delivery,
(ii) to require you or any other person receiving such delivery to pay to it an
amount sufficient to provide for any such taxes so required to be withheld, or
(iii) to sell such number of shares of Stock as may be necessary so that the net
proceeds of such sale shall be an amount sufficient to provide for any such
taxes so required to be withheld.

7. No Acquired Rights.

You acknowledge, agree and consent that: (a) subject to Section 409A, the Plan
is discretionary and Rockwell Automation may amend, cancel or terminate the Plan
at any time; (b) the grant of the Performance Shares subject to this Agreement
is a one-time benefit offered to you and does not create any contractual or
other right for you to receive any grant of performance shares or benefits under
the Plan in the future; (c) future grants, if any, shall be at the sole
discretion of Rockwell Automation, including, but not limited to, the timing of
any grant, the number of shares and forfeiture provisions; and (d) your
participation in the Plan is voluntary.

8. Applicable Law.

This Agreement and Rockwell Automation’s obligation to deliver the Stock and/or
cash payable in respect of the Performance Shares subject to this Agreement
shall be governed by and construed and enforced in accordance with the laws of
Delaware and the Federal law of the United States.

9. 409A

This Agreement is intended to comply with Section 409A and, to the maximum
extent permitted, this Agreement will be interpreted in accordance with such
intention. Notwithstanding any other provision of this Agreement to the
contrary, the Company makes no representation that this Plan or any amounts
payable under this Agreement will be exempt from or comply with Section 409A and
makes no undertaking to preclude Section 409A from applying to this Agreement.
For purposes of this Agreement, any reference to “termination of employment”,
“termination” or similar reference, shall be deemed to refer to “separation from
service” within the meaning of Section 409A.

 

4



--------------------------------------------------------------------------------

To the extent that any amount payable under this Agreement constitutes an amount
payable or benefit to be provided under a “nonqualified deferred compensation
plan” (as defined in Section 409A) that is not exempt from Section 409A, and
such amount is payable as a result of a Separation from Service and you are a
“specified employee” (as defined and determined under Section 409A and any
relevant procedures that Rockwell Automation may establish) at the time of your
Separation from Service, then, notwithstanding any other provision in this
Agreement to the contrary, such payment will not be made to you until the day
after the date that is six (6) months following your Separation from Service, at
which time all payments that otherwise would have been paid to you under this
Agreement during that six-month period, but were not paid because of this
paragraph, will be paid in a single lump sum. This six-month delay will cease to
be applicable in the event of your death.

10. Entire Agreement.

This Agreement and the Plan embody the entire agreement and understanding
between Rockwell Automation and you with respect to the Performance Shares
subject to this Agreement, and there are no representations, promises,
covenants, agreements or understandings with respect to such Performance Shares
other than those expressly set forth in this Agreement and the Plan. In the
event of any conflict between this Agreement and the Plan, the terms of the Plan
shall govern, except with respect to terms required to achieve compliance with
Section 409A.

 

ROCKWELL AUTOMATION, INC. By:     Douglas M. Hagerman   Senior Vice President,  
General Counsel and Secretary

 

Attachment 1 — Matrix Dated:            

 

Agreed to this              day of             , 20            

 

Name:

 

5